                 Case 2:19-mj-05102-DUTY Document 4 Filed 12/03/19 Page 1 of 5 Page ID #:68
                                                                                              http://156.131.20.221/cacd/CrimIntakeCaI.NSF/1222c8c990b 1f46...




                                                                    UNITED STATES DISTRICT COURT
                                                                   CENTRAL DISTitICT OF CALIFOIWIA

             iJNITED STATES OF AMERICA,                                                  ~   Western Division                        d
                                                                              Plaintiff, ~
                                               "S•                                       ~   Case Number: 2:19-MJ-OS 102-1            Out of District Affidavit
                                                                                         ~   Initial App. Date: 12!03/2019            Custo
             Rani EI-Saadi                                                               i   Initial App. Time: 2:00 PM




                                                                           Defendant. ~      Date Filed: 12/03/2019
                                                                                      ~      Yolation: 18USC371 52USC30122
                                                                                      ~      AND 3010        1 A     S                    ~/~
                                                                                      ~      CourtSmard Reporter:                          "I

                    PROCEEDINGS HELD BEFORE UNITED STATES                                ~                      CALENDAR/PROCEEDINGS SHEET
                       MAGISTRATE JiJDGE: Michael R Wisner                               ~                       LOCAI✓OUT-OF-DISTRICT CASE



                                      McKamie, Veronica                                                                                  None

                                           Deputy Clerk                             Assistant U.S. Attorney                      Interpreter/Language
                     ~RGITIAL APPEARANCE NOT HELD -CONTINUED
                       Defendant informed ofcharge           right to: remain silent; appointment ofcounsel, if indigent; right to bail; bail review and
                       ~J preliminary hearing OR ~moval hearing /Rule 20.
                     9lDefendant states hve name         ~s as charged ~ is
                     ~ Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel ere
                       dirocted w file all future documents reflecting the true name as stated on the record.
                     ~ Defendant advised ofconsequences offalse statement in financial affidavit. ~ Financial Affidavit ordered SEALED.
                     m Attorney: Harland Braun, Retained ~ Appointed ~ Prev. Appointed ~ Poss. Contribution(see separate order)
                      , A~ Special appearance by: Shepard S Kopp                                   /
                     BfGovemmenYs requ           or detention is: 0 GRANTED ~ DEMED L'9~WITHDRAWN O CONTINUED
                     ~ fendant is ord               Petma e       Detained 0 Temporarily Detaineda e (see separate order).
                            L FIXED AT S                                             E ATT                     OF R-1 BOND FORM FOR CONDITIONS)
                       Government moves to UNSEAL Complaind ndictment/Informat'                   ntire Case:     GRANTED D DETiIED
                     ~ Preliminary Hearing waived.
                     ~ Class B Misdemeanor ~] Defendant is advised of maximum penalties
                     ~ This case is assigned to Magistrate Judge                                                   .Counsel are directed to contact the clerk for
                       the setting of all further proceedings.
                     8PO/PSA WARRANT ~ Counsel are directed to contact the clerk for
                       District Judge                                                               for the setting offurther proceedings.
                       Preliminary Hearing set for                                      at 4:30 PM
                     D PIA set for:                                     at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                     ~ Government's motion to dismiss case/defendant                                                  only: 0 GRANTED ~ DENIED
                     ~ fendant's motion to dismiss for lack ofprobable cause: D GRANTED ~ DENI
                          fendant execuud Waiver of Rights. E~'Process received.
                       CoJ~ ORDERS defendant Held to Answer to                                         istrict f                                            /1~
                       ~ Bond to transfer, if bail is posted. Defendant to report on or before                                              ~              ,t/
                        D Warrant ofremoval and final commitment to issue. Date issued:                                     By CRD:
                        D Warrant of removal and final commitment are ordered stayed until
                     0Case continued to (Date)                                            (Time)                                  AM / PM
                       Type ofHearing:                                      Before Judge                                        /Duty Magistrate Judge.
                       Proceedings will be held in the 8 Dury Courtroom                                   ~ Judge's Courtroom
                     D Defendant committed to the custody ofthe U.S. Mushal ~ Summons:Defendant ordered to report to USM for processing.
                     ~ Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                     ~ stract of Order to Retu         e en an to Court on Next Court Day(M-20)issued. Original forwazded to USM.
                          LEASE ORDER NO:
                          her: 1Atf7►/l~                         1                 MIi~O.II d' ~ ~O,O_                     /
                                                                                                                            READY
                                                                                                                              Deputy Clerk Initials

         ~                                                                                                                                             -
              M-S (10/13)                              CALENDAR/PROCEEDINCi SHEET - LOCAL/OUT-OF-DISTRICT CASE                                      Page 1 of 1




1 of 1                                                                                                                                             12/3/2019, 1236 PM
                    Case 2:19-mj-05102-DUTY Document 4 Filed 12/03/19 Page 2 of 5 Page ID #:69
     ~;~ ~,
 ,~~~.


                           i]NITED STATES DISTRICT COURT FOR THfi CENTRAL DISTRICT OF CALIFORNIA

         Case Names United States of America v.                                                        Case No. ~~ w ~~~
                                                                         Material Wi~ess

         Violation ofTifle and Section:
                                             Summons         Out ofDistrict ~ UNDER SEAL ~ Modified Date:

        C~ieck        one of ~five numb~'rer!''b~re~ ~e (unless one 'ori is to be repJacecl bj~ another):
       'r
        1,         erson Recognizance ignature         y      ~~~,0~~~tofSurety With justification             Release No.
                                                                      (Form CR-3~ Signed by:                                  l
        2. ~ Unsecured Appearance Bond                                                                           ~__
              ~                                                                                                  ~ Relnae to Pretrial ONLY
        3. ❑Appearance Bond                                                                                      n ~tlease to Probation ONLY
              ~                                                                                                  ~vjForthwith Release
          (a).Q Cash Deposit (Amow►t or %) (Form CR-7)                 ~ ~yith Pull Deeding of Property:

              (b).0 Affidavit of Surety Without
                    Justification (Fo~n cx~) Signed by:                                                          ~ p11Conditions of Bond
                                                                                                                    (fixcept Clxcring-Warrants
                                                                                                                    Cond~tYon) Must be Met
                                                                                                                    and Posted by:



                                                                                                                     Third-Party Custody
                                                           .4, 0 Collateral Bond in the Amount of (Ccuh              Affidavit (Form CR-3I)
                                                                 orNegoriable Securities):
                                                                 $                                                      ailFixedby Cpgrt:
                                                           s.Q Corporate Surety Bond ~n the Amount of                             ~
                                                                  $                                                    (Judge /Clerk's Initials)


                                                          PRECONDITIONS TO RELEASE
              The government has requested a Nebbia hearIag under 18 U.S.C. 4 3142(8)(4).
      ~ The Court has ordered a Nebbia hearing undo 4 3142 (~(4).
      ~ The ATebbia hearing is set for                                     at           ❑ a.m.0p.m.

                                                     ADDITIONAL CONDITIONS OF RELEASE
   In addition to the GENERAL CONDITIONS ofRELEASE,the following conditions ofrelease aze imposed upon you:
       Submit to ~ Pretrial Services Agenry(PEA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                      (The agenry ~ndtcated above,PSA ar USPO, wlTl6e refamd to below          "SupervisingAg~ncy.'~

  ~urrender all passports and travel documents to Supervising Agenry no later than                             (,~             ,sign a Declaration

        re Passport and Other Travel Documents(Porn CR-3~,and do not applyfor a passport or other travel document during the pendenry
              this case.
                                                                                 Vlp VS~k1/ri~
       Travel is restricted to~                                                         r unless prior permission is granted by Supervising

        Agenry to fraud to a specific other location. Court permission is required for international travel.
       Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agenry.
[]Maintain or actively seek employment and provide proofto Supervising Agenry. ~ Employment to be approved by Supervising Agenry.
       Maintain or begin an educational program and provide proofto Supervising Agency.
                                                                                   Defendant's                           Date: ~~/
                      Case 2:19-mj-05102-DUTY Document 4 Filed 12/03/19 Page 3 of 5 Page ID #:70
     \ `, ~      ~



  ~ `Case Name: United States of America v.
  '                                                             (/~        ~           '(                  Case No. ~ I~'~`

                                                            Defendant    ~ Material Witness

               Avoid all contact, directly or indirectly(including by any electronic means), with any person who is a lmown victim or
                witness in the subject investigation or prosecution,0inducting but not limited to
                                                                      Q except

[Avoid all contact, directly or indirectly(including by any elecdronic means), with anylrnown codefendants except in the presence
                ofcounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present

               Do not possess any firearms, ammunition,destructive devices,or other dangerous weapons.[]In order to determine compliance,
                you agree to submitto a search ofyour person andlor property by Supervising Agenry in conjunction with the U.S.Marshal.
               Do not use or possess any identification, mail matter,access device, or any identification-related material other than in your
               own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance,you agree
               to submitto a search ofyour person and/or property by Supervising Agenry in conjunction with the U.S. Marshal
               Do not engage in telemarketing.
              Do not scll,t~aasfer, or give away any asset valued at S                                  or more without notifying and obtaining

               permission from the Court,except
              Do not engage in tax preparation for others.
              Do not use alcohol
              Participate in the electronic remote alcohol monitoring program as directed by Supervising Agmry sad abide by all the rules and
               requirements ofthe program. You must pay all or part ofthe costs for trea~mt based upon your ability to pay ~s determined by
               Supervising Agenry.
              Do not use or possess iIlegal drugs orstate-authorized marijuana. ~ In order to determine compliance,you agree to
              submit to a search ofyour person and/or property by Supervising Agenry in conjunction with the U.S.Marshal.
              Do not use for purposes ofintoxication any controIled substance analogue as defined by federallaw or street, synthetic, or
               designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally,except as
              prescribed by a medical doctor.
    [
    ] Submit to: ~drug and/or0alcohol tasting.Ifdirected to do so, participate in outpatient ~eatment approved by Supervising Agenry.
      You must pay all or part ofthe costs for testing and treatment based upon your ability to pay as determined by Supervising Agenry.
              Partidpate in residential ~ drug and/or0alcohol treatment as directed by Supervising Agenry.You mast pay all or part ofthe costs
              oftreatment based upon your ability to pay es determined by Supervising Agenry. ~Release to PSA only ~Release to USPO onty
              Submit to e mental health evaluation.If directed to do so,participate in mental health counseling and/or treatment approved by
              Supervising Agenry.You must pay all or part ofthe costs based upon your ability to pay as determined by Supervising Agmry.
              Participate in the Location Monitoring Program and abide by aIl ofthe requirements ofthe program,under the direction ofSupervising
              Ageary,which ~w➢ll or Owillsot include a location monitoring bracelet You must pay all or part ofthe costs ofthe program based
              upon your ability to pay as determined by Supervising Agenry. You must be financially responsible for any lost or damaged equipment
                 Location monitoring only - no residential restrictionx
                                       -or-
                     You are resmicted to your residence every day:
                          ❑ ~m                   ❑ a.m. 0p.m.to                      ❑ a.m. ❑ p.m.

                                       _or_
                            as directed by Supervising Agenry;


                                                                                       Defendant's InipatF.lf!J             Date: ~~
                                                                                                                                        1~ ~
   CR-1                                                   DISfRICf OP
           Case 2:19-mj-05102-DUTY Document 4 Filed 12/03/19 Page 4 of 5 Page ID #:71
.`,
  .:'
~     Case Name: United States of America v. ~~~~► ~~ ~ ~Jr p~ ~                                      Case No. ~`a

                                                    Defendant      ~ Material Witness

           You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                      all of which must be preapproved by Supervising Agency;

      [~ Release to PSA only ~ Release to USPO only
         You are placed in the third-party custody (Form CR-31) of
         Qear outti~tanding[] warrants or Q DMV and traffic violations andprovide proof to Supervising Agenry within                   days

         of release from custody.
        Do not possess or have access to, in the home, the workplace, or any other location, any device that offers Internet access except
         as approved by Supervising Agenry. ~ In order to determine compliance, you agree to submit to a seazch of your person
         and/or property by Supervising Agenry in conjunction with the U.S. Marshal
        Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
         the age of 18 except in the presence of a pazent or legal guardian of the minor.
        Do not loiter or be found within 100 feet of any schoolyard, park. playground, arcade, or other place primanly used by children
        under the age of 18.
        Do not be employed by, affiliated with, own, con~ol, or otherwise partidpate directly or indirectly in the operation of any daycare
        facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
        Do not view or possess ch~1d pornography or child erotica. 0 In order to determine compliance, yon agree to submit to a search
        of your person and/or property, includiagcomputer hardware and software, by Supervising Agmry in conjunction with the U.S.
        Marshal.
       Other conditions:




                                             GF.Tv~?uAT. CONDITIONS OF RELEASE

Iwill appear in person in accordance with any and all directions and orders retating to my appearance in the above entitled matter as
maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
United States District Court to whichImay be removed or to which the case may be transfeaed.

I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
direction in connection with such judgment as the Court may prescribe.

Iwill immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
so thatImay be reached at all times,

Iwill not commit a federal, state, or local crime during the period of release.

Iwill not intimidate any witness, juror, or officer of the court or obstruct the m**+~*+al investigation in this case. Additionally,Iwill not
tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case.Iunderstand that ifIdo so,Imay be
subject to further prosecution under the applicable statutes.

Iwill cooperate in the collection of a DNA sample under 42 U.S.C. 414135x.                               _                         ~

                                                                                  Defendant's                        Date: ~~ / }
                                                          OP CALiPOItNIA                                                                30P4
        :~     Case 2:19-mj-05102-DUTY Document 4 Filed 12/03/19 Page 5 of 5 Page ID #:72

• ~,       Case Name: United States of America v.              ~         ~                              Case No.~~
                                                        Defendant      ~ Material Witness


                                       ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

          As a wndition of my release on this bond,pursuant to Title 18 ofthe United States Code,I have read or have had interpreted to me
          and understand the general conditions ofrelease,the preconditions,and the additional conditions ofrelease and agree to comply with
          all conditions ofrelease imposed on me and to be bound by the provisions ofLocal Criminal Rule 46-6.

          Furthermore,it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
          continue in full force and effect until such time as duly exonerated.

         I understand that violation ofany ofthe general and/or additional conditions ofrelease ofthis bond may result in a revocation of
         release,an order ofdetention,and a new prosecution for an addirional offense which could result in a term ofimprisonment and/or
         Sue.

         I further understand that ifI fail to obey and perform any ofthe general and/or additional conditions ofrelease ofthis bond,this bond
          may be forfeited to the United States ofAmerica.Ifsaid forfeiture is not set aside,jnd~mt may be sammariiy entered in this
         Court against me and each surety,jointly and ceveralty,for the bond amount,together with interest and meta Rzecation ofthe
         judgment may be issued or paymentsecared as provided by the Federal Roles of Criminal Procedure and other lawn ofthe
         United States,and any cash or realor personal property or the collateral previously posted in connection with this bond maybe
         forfeited.




                                                       'Defendant/Material Wirness                       Telephone Number
                                                                                                                                 9~

         ~               5~
        —~ty and Sta c(DO NOTIlVCLUDEZ~ CODE)
        Ci



       r Check ifInterpreter is naed:I have interpreted into the
       ]                                                                                                           language this entire form
         and have been told by the defendant that he or she understands all ofit



        Interpreter's Signature                                                                        Date



        Approved:                                                                                             ~I
                                      States~is#reet~dge /Magistrate Judge~~ NU ~-                     Date

        Ifcash deposited Receipt #~                            for $


       ('This bond may require surety agreements and affidavits puc~uuant to Local Criminal Rule 46J




                                                                                 Defendant's Initials: ,~///~        Date:
                                          «a~:ai+f~Fir:i~~r.7~.7.~iz.7~.~~~:~~a~~►x.~ ~.~~7~.u:
